Exhibit 10(xx)

FOURTH AMENDMENT TO AMENDED AND

RESTATED LOAN AND SECURITY AGREEMENT

This Fourth Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”), is dated as of December 2, 2013 (the “Effective Date”) by and
among HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (the
“Borrower”), the several financial institutions party to the Loan Agreement (as
defined below) as lenders (the “Lenders”), and UNION BANK, N.A., as a Lender and
as agent for the Lenders (in such capacity, the “Agent”).

BACKGROUND

A. Borrower, the Lenders and Agent are parties to the Amended and Restated Loan
and Security Agreement, dated as of November 2, 2011, as amended, modified,
supplemented, extended or restated from time to time, including by the First
Amendment to Amended and Restated Loan and Security Agreement dated as of
March 30, 2012, the Second Amendment to Amended and Restated Loan and Security
Agreement dated as of September 17, 2012 and the Third Amendment to Amended and
Restated Loan and Security Agreement dated as of December 17, 2012
(collectively, the “Loan Agreement”), pursuant to which the Lenders have agreed,
subject to and on the terms and conditions set forth therein, to make certain
loans and other credit accommodations to or for the benefit of Borrower.

B. Borrower has requested that Agent and Lender agree to extend the period of
availability for Loans under the Loan Agreement and the maturity date for such
Loans.

C. Union Bank, as Agent and a Lender, is willing to amend the Loan Agreement on
and subject to the terms set forth herein, and the parties desire to amend the
Loan Agreement to effect such amendments in accordance with the terms, and
subject to the conditions, set forth herein.

AGREEMENT

The parties to this Amendment, intending to be legally bound, hereby agree as
follows:

1. Incorporation of Recitals: Definitions. Each of the above recitals is
incorporated herein as true and correct and is relied upon by the Agent and each
Lender in agreeing to the terms of this Amendment. Any capitalized term used but
not defined herein shall have the meaning ascribed thereto in the Loan
Agreement.

2. Representations and Warranties. Borrower represents and warrants to, and
covenants and agrees for the benefit of, the Agent and each Lender that:

a. the representations and warranties of Borrower set forth in the Loan
Agreement and each other Loan Document were true, correct and complete as of the
date originally made, and are true, correct and complete in all material
respects as of the date hereof (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they are true,
correct and complete in all material respects as of such earlier date); provided
that the foregoing materiality qualifications shall not apply to any
representations or warranties that are qualified by materiality in the text
thereof, which representations and warranties shall be true in all respects;

b. Borrower has the authority to execute this Amendment and the execution,
delivery, and performance by Borrower of this Amendment and the other documents,
instruments and agreements delivered or to be delivered in connection herewith
(i) are within the corporate powers of



--------------------------------------------------------------------------------

Borrower and have been duly authorized by all necessary corporate action on the
part of Borrower, (ii) do not require any governmental or third party consents,
except those which have been duly obtained and are in full force and effect,
(iii) do not and will not conflict with any Applicable Law or Borrower’s
articles of incorporation, bylaws, minutes or resolutions, (iv) after giving
effect to this Amendment, do not result in any breach of or constitute a default
under any agreement or instrument to which Borrower or any of its Subsidiaries
is a party or by which they or any of their respective properties are bound, and
(v) do not result in or require the creation or imposition of any mortgage, deed
of trust, pledge, Lien, security interest or other charge or encumbrance of any
nature upon any of the assets or properties of Borrower or any of its
Subsidiaries;

c. this Amendment and the other certificates, instruments, documents and
agreements delivered or to be delivered by Borrower in connection herewith have
been duly executed and delivered by Borrower and constitute the legal, valid,
and binding obligation of Borrower, enforceable against Borrower in accordance
with their respective terms, except to the extent that (i) enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws of general application affecting the rights and remedies of
creditors, (ii) enforcement may be subject to general principles of equity, and
(iii) the availability of the remedies of specific performance and injunctive
relief may be subject to the discretion of the court before which any
proceedings for such remedies may be brought;

d. no event has occurred or failed to occur, and after and as a result of giving
effect to this Amendment will occur, that is, or, with notice or lapse of time
or both would constitute, a Default, an Event of Default, or a breach or failure
of any condition under any Loan Document; and

e. after and as a result of giving effect to this Amendment, Borrower has no
offset, defense, counterclaim, dispute or disagreement of any kind or nature
whatsoever with respect to its liabilities, obligations and indebtedness arising
under or in connection with the Loan Agreement or any of the other Loan
Documents.

3. Amendments to Loan Agreement.

a. Section 1.3(b) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(b) Payment of Principal. On the Borrowing Termination Date, the entire
outstanding principal amount of the Loans remaining unpaid, shall be converted
to a term repayment obligation. Specifically, the principal balance of the Loans
outstanding as of the Borrowing Termination Date shall be amortized and repaid
in twelve (12) equal, consecutive monthly payments of principal, plus accrued
and unpaid interest, commencing on March 1, 2014 and continuing on the first
Business Day of each month thereafter through the Commitment Maturity Date, at
which time all amounts owing in respect of the Loans shall be immediately due
and payable.

b. Schedule A to the Loan Agreement is hereby amended by amending and restating,
or adding, the following definitions to read as follows:

“Borrowing Termination Date” means February 1, 2014.

“Commitment Maturity Date” means the earliest of (a) February 1, 2015, (b) the
date on which the Lenders’ obligation to make Loans is terminated and the
Obligations are declared to be due and payable or the Commitments are terminated
pursuant to Section 7.2, and (c) the date of prepayment in full by Borrower of
the Obligations in accordance with the provisions of Section 1.17.

 

2



--------------------------------------------------------------------------------

4. Conditions Precedent. Borrower understands that this Amendment shall not be
effective and shall have no force or effect until each of the following
conditions precedent has been satisfied, or waived in writing by Agent (in
Agent’s sole discretion):

 

  a. Borrower shall have duly executed and delivered to Agent this Amendment;

 

  b. The representations and warranties of Borrower under the Loan Agreement,
the other Loan Documents and this Amendment, as applicable, shall be true and
correct in all material respects as of the date hereof (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they are true, correct and complete in all material respects as of such
earlier date); provided that the foregoing materiality qualifications shall not
apply to any representations or warranties that are qualified by materiality in
the text thereof, which representations and warranties shall be true in all
respects;

 

  c. Agent shall have received in immediately available funds, all out-of-pocket
costs and expenses (including reasonable attorneys’ fees and costs) incurred by
Agent in connection with this Amendment and the transactions contemplated hereby
and invoiced to Borrower prior to the date on which this Amendment is otherwise
to become effective; provided that the failure to invoice any such amounts to
Borrower prior to such date shall not preclude Agent from seeking reimbursement
of such amounts, or excuse Borrower from paying or reimbursing such amounts,
following the effective date of this Amendment; and

 

  d. Agent shall have received such other documents, and completion of such
other matters, as Agent may reasonably deem necessary or appropriate in
connection with this Amendment.

5. Ratification and Confirmation of Loan Documents. Except as expressly set
forth in Section 3 hereof, the execution, delivery, and performance of this
Amendment shall not alter, modify, amend, or in any way affect any of the terms,
conditions, obligations, covenants, or agreements contained in the Loan
Agreement or any other Loan Document, and shall not operate as a waiver of any
right, power, or remedy of Agent or any Lender under the Loan Agreement or any
other Loan Document. The Loan Agreement, all promissory notes, guaranties,
security agreements, and all other instruments, documents and agreements entered
into in connection with the Loan Agreement and each other Loan Document shall be
and remain in full force and effect in accordance with their respective terms
and hereby are ratified and confirmed by Borrower in all respects.

6. No Waivers. This Amendment: (a) in no way shall be deemed to be a consent or
an agreement on the part of Agent or any Lender to waive any covenant, liability
or obligation of Borrower, any guarantor or any third party or to waive any
right, power, or remedy of Agent or any Lender, except as expressly set forth
herein; (b) in no way shall be deemed to imply a willingness on the part of
Agent or any Lender to grant any similar or other future waivers or to agree to
any future consents, amendments or modifications to any of the terms and
conditions of the Loan Agreement or the other Loan Documents; (c) shall not in
any way, prejudice, limit, impair or otherwise affect any rights or remedies of
Agent or any Lender under the Loan Agreement or any of the other Loan Documents,
including, without limitation, Agent’s or any Lender’s right to demand strict
performance of Borrower’s liabilities and obligations to Agent and the Lenders
and the Obligations under the Loan Documents at all times; (d) in no way shall

 

3



--------------------------------------------------------------------------------

obligate Agent or any Lender to make any future amendments, waivers, consents or
modifications to the Loan Agreement or any other Loan Document; and (e) is not a
continuing waiver with respect to any failure to perform any Obligation.
Borrower acknowledges and agrees that: (i) except as expressly set forth herein,
the Loan Agreement has not been amended or modified in any way by this
Amendment, except as expressly provided herein, (ii) neither Agent nor any
Lender waives any failure by Borrower to perform its Obligations under the Loan
Agreement or any of the other Loan Documents, and (iii) Agent and each Lender is
relying upon Borrower’s representations, warranties and agreements, as set forth
herein and in the Loan Documents in entering into this Amendment. Nothing in
this Amendment shall constitute a satisfaction of Borrower’s Obligations.

7. Miscellaneous. Borrower acknowledges and agrees that the representations and
warranties set forth herein are material inducements to Agent and the Lenders to
deliver this Amendment. This Amendment shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto, and their respective
permitted successors and assigns. This Amendment and the Loan Agreement shall be
read together as one document. No course of dealing on the part of Agent, the
Lenders or any of their respective officers, nor any failure or delay in the
exercise of any right by Agent or the Lenders, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. The failure at any time to require strict
performance by Borrower of any provision of the Loan Documents shall not affect
any right of Agent or the Lenders thereafter to demand strict compliance and
performance. Any suspension or waiver of a right must be in writing signed by an
officer of Agent and/or the Lenders, as applicable. No other Person shall be
entitled to claim any right or benefit hereunder, including, without limitation,
the status of a third party beneficiary hereunder. This Amendment shall be
governed by and construed in accordance with the laws of the State of California
without reference to conflicts of law rules. If any provision of this Amendment
or any of the other Loan Documents shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed herefrom or therefrom, as applicable, and the remaining parts
shall remain in full force as though the invalid, illegal or unenforceable
portion had never been a part hereof or thereof, as applicable. This Amendment
may be executed in any number of counterparts, including by electronic or
facsimile transmission, each of which when so delivered shall be deemed an
original, but all such counterparts taken together shall constitute but one and
the same instrument.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Lenders have caused this Amendment
to be executed as of the date first written above.

 

BORROWER:

  HERCULES TECHNOLOGY GROWTH CAPITAL, INC.   By:  

/s/ Jessica Baron

  Name:   Jessica Baron   Title:   Chief Financial Officer

[Signature Page to Fourth Amendment to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

AGENT:

  UNION BANK, N.A., as Agent   By:  

/s/ James B. Goudy

    James B. Goudy   Title:   Vice President

LENDER:

  UNION BANK, N.A., as Lender   By:  

/s/ James B. Goudy

    James B. Goudy   Title:   Vice President

[Signature Page to Fourth Amendment to Amended and Restated Loan and Security
Agreement]